                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

UNITED STATES,

                        Plaintiff,

v.                                                              Case No. 17-cr-20183
                                                                Hon. Mark A. Goldsmith
DARRICK DERNARD BELL, et al.

                  Defendants.
____________________________________/

                                   ORDER
       GRANTING DEFENDANT TERRY PRUITT’S MOTION FOR USE OF JURY
     QUESTIONNAIRE (Dkt. 235) AND GRANTING IN PART PRUITT’S MOTION TO
               ACCESS COURT JURY QUESTIONNAIRE (Dkt. 239)

        This matter is before the Court on Defendant Terry Pruitt’s motion for use of a jury

questionnaire (Dkt. 235) and motion to access the jury questionnaire (Dkt. 239).1 The Government

filed a combined response to both motions (Dkt. 263). Pruitt did not file a reply brief in support

of his motions. For the reasons discussed below, the Court grants the motion for use of a jury

questionnaire and grants in part the motion to access the jury questionnaire.

        In his first motion, Pruitt asks the Court to permit the use of a jury questionnaire to

expediate the voir dire process at trial. Pruitt Mot. ¶¶ 1-2. Pruitt’s counsel proposes that all counsel

in this case participate in preparing an agreed-to questionnaire, which would then be submitted to

the Court for approval. Id. ¶ 4. The Government does not oppose this request and notes that jury

questionnaires have been used in other large, multidefendant cases tried in this district. Gov’t




1
 Pruitt’s motion for use of jury questionnaire is joined by co-defendants Janette Gaggo Tawfik
(Dkt. 242), Shelvie Lewis Avery (Dkt. 245), Harold Lashawn Nero (Dkt. 249), and Charles
Thomas Ford, Jr. (Dkt. 252). Pruitt’s motion for access to Court jury questionnaires is joined by
co-defendants Tawfik (Dkt. 243), Nero (Dkt. 249), and Ford (Dkt. 252).
                                                   1
Resp. at 2 (citing United States v. Norwood, No. 12-cr-20287, 2014 WL 1796644, at *3 (E.D.

Mich. May 6, 2014) (noting 99-question juror questionnaire completed by potential jurors prior to

trial in RICO conspiracy gang case); United States v. Arnold, No. 15-CR-20652, 2017 WL

6512454, at *2 (E.D. Mich. Dec. 20, 2017) (noting in RICO conspiracy gang case that parties

“prepared an extensive pretrial questionnaire, which requires the prospective jurors to answer

detailed questions about their communities, education, and work experiences”). Because the Court

finds that the use of a jury questionnaire would be helpful to expedite the voir dire process in this

case, Pruitt’s first motion is granted.

        In his second motion, Pruitt seeks an order allowing the parties to access the completed

questionnaires. Pruitt Mot. at 1. The Government does not oppose this request, subject to one

caveat: it does not agree that Defendants should have unfettered access to the questionnaires.

Gov’t Resp. at 3. Due to the nature of this case, the Government is contemplating filing a motion

to empanel an anonymous jury and is concerned that the release of information could potentially

expose juror identities. Id. The Government asks the Court to reserve ruling on the access to the

completed questionnaires.      Id. at 2-3.   Pruitt did not file a reply brief to respond to the

Government’s concern and the time for doing so has expired. The Court will grant Pruitt’s motion

to access the jury questionnaires. However, in light of the Government’s concerns, the Court will

reserve ruling on the extent to which the information in the completed questionnaires will be made

available to the parties.

        Accordingly, Pruitt’s motion for use of jury questionnaire (Dkt. 235) is granted, and

Pruitt’s motion to access court jury questionnaire (Dkt. 239) is granted in part. Counsel for the

parties shall submit an agreed-to-proposed jury questionnaire to the Court on or before October 7,




                                                 2
2019. Access to the completed jury questionnaires will be addressed at the final pretrial conference

on December 3, 2019.

       SO ORDERED.

Dated: August 14, 2019                               s/Mark A. Goldsmith
       Detroit, Michigan                             MARK A. GOLDSMITH
                                                     United States District Judge


                                CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
addresses disclosed on the Notice of Electronic Filing on August 14, 2019.

                                                     s/Amanda Chubb
                                                     Case Manager




                                                 3
